Case 2:20-cv-02244-PKH Document 7                    Filed 03/02/21 Page 1 of 2 PageID #: 38




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION


PHILLIP RICE                                                                          PLAINTIFF

              v.                   Civil No. 2:20-cv-02244

JAIL ADMINISTRATOR JIMMY                                                          DEFENDANTS
DORNEY; and JAIL STAFF JOHN DOES

                                            OPINION

      Plaintiff, Phillip Rice (“Rice”), filed this action pursuant to 42 U.S.C. §1983. He proceeds

pro se and has filed an application to proceed in forma pauperis (“IFP”). When he filed this

case, Rice was incarcerated in the Franklin County Jail.

      Rice was specifically advised (ECF No. 2) that he was required to immediately inform the

Court of any change of address. If Rice was transferred or released, Rice was told he must

advise the Court of any change in his address by no later than thirty (30) days from the time of

his transfer to another facility or his release. Additionally, Rule 5.5(c)(2) of the Local Rules for

the Eastern and Western Districts of Arkansas requires pro se parties to “promptly notify the

Clerk and other parties to the proceedings of any change in his or her address, to monitor the

progress of the case, and to prosecute or defend the action diligently.”

      By Order (ECF No. 2) entered on December 21, 2020, Rice was directed to file a complete

IFP application. The application was to be filed by January 11, 2021. Rice has not filed a

complete IFP application.

      By Order (ECF No. 4) entered on January 7, 2021, Rice was directed to file an amended

complaint. The amended complaint was due by January 21, 2021. Rice has not filed an

amended complaint.



                                                 1
Case 2:20-cv-02244-PKH Document 7                  Filed 03/02/21 Page 2 of 2 PageID #: 39




      On January 14, 2021, and January 28, 2021, mail was returned to the Court (ECF Nos. 5

& 6) as undeliverable with a notation that Rice was no longer incarcerated at the Franklin County

Jail. The returned mail included the Order (ECF No. 2) informing Rice that he must advise the

Court of any change of address and requiring him to file a completed IFP application as well as

the Order (ECF No. 4) requiring him to file an amended complaint. Rice had until February 16,

2021, to provide the Court with his new address.

      To date, Rice has not provided a new address or contacted the Court in anyway.

Accordingly, this case is DISMISSED WITHOUT PREJUDICE pursuant to Rule 41(b) of

the Federal Rules of Civil Procedure and Rule 5.5(c)(2) of the Local Rules for the Eastern and

Western Districts of Arkansas.

      IT IS SO ORDERED on this 2nd day of March 2021.



                                            /s/P.K. Holmes,III
                                            P. K. HOLMES, III
                                            U.S. DISTRICT JUDGE




                                               2
